Title: William Bingham to the American Commissioners, 6 April 1777
From: Bingham, William
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
St Pierre Martinique April 6th 1777
Herewith you will please to find Triplicate and Copy of my two last Letters to Mr. Deane; but as they are addressed to him in an official Capacity, I have thought proper to place them under your Notice, and shall in future do myself the honor of directing my Letters in the like manner, as I am informed by my last Dispatches from Congress, that you are jointly appointed Commissioners for the United States of America, at the Court of Versailles.
The Armed Sloop Independance arrived here yesterday in which came Passenger Mr. Reed. My Orders from Congress are to facilitate his Passage to you, with the greatest Expedition; Accordingly he embarks this Day in a Vessel bound to Bordeaux. This Gentleman will deliver you the present, and also some Dispatches from Congress, which I was desired to forward to you.
The Situation of Affairs in America you will be sufficiently instructed in, by these Enclosures, so that I think it needless to dwell upon the Subject. I herewith have the honor to inclose you an Extract of a Letter from the Honorable Committee of Secret Correspondence as well as Copy of one from the Honorable Robt. Morris Esqr. The Dispatches which are referred to in the Beginning of the last Letter from Capt. Biddle, I have not as yet received, but wait for them with the utmost Impatience, as I imagine they must be of a very serious and important Nature, by reason of their chusing so respectable a Conveyance.
It gives me Pain to acquaint you of the unfortunate Capture of the Ship Seine Capt. Morin. She was taken the Evening of her Departure and carried into Dominica, and this Morning, I heard of the melancholy News. I am extremely happy that I have taken out of her so considerable and valuable a Part of her Cargo. What will be the Result of this affair, I cannot as yet determine.
I shall take every Step that Prudence can point out to recover her. If Capt. Morin has been sufficiently cautious in destroying the Letters and Orders which had a Reference to his Voyage to Boston, and has carefully preserved those that respect his Destination for Miquelon, I hope upon a spirited Application from the General, She will be given up. I have just sent off an Express to his Excellency, giving him a circumstantial Account of this Affair. I shall do myself the honor of writing you more fully upon the subject in a few Days.
I have been under the Necessity of advancing a considerable Sum of Money to Mr. Davis, who came Passenger in this Vessel. He had an unlucky Run of Play and enter’d into other Expences unknown to me. The following Extract of a Letter wrote by Mr. Carmichael and addressed to the Committee of any District, where the Ship might arrive, was the principal Cause of my making him so great an Advance; “The Gentleman who comes out Passenger Mr. Davis, is recommended to Congress by the Commissioners here, which Sanction will no doubt obtain for him all Civility and Assistance on your Part.”
After which I could not think of refusing his Demand and consequently subject him to a Detention, after the Vessel he had came Passenger in, had sailed. He informs me that he has, or will have, a considerable Sum of Money in Mr. Deanes Hands, which he means to apply to the Purpose of liquidating this Account.
His Receipt for the Money I have herewith the honor to inclose you, as well as that of Capt. Morin for the Amount of what I advanced him for his Vessels Use.
Mr. Davis is now a Prisoner at Dominica, and I imagine his situation will again demand[?] a helping hand.
By the last Letters that I have received from the honorable the secret Committee of Congress, they mention that I may expect very large Quantities of Arms, Ammunition, Soldiers Cloathing &c. will be Sent out to my Address, in Order to be forwarded to the Continent, and that they shall constantly keep sending out Armed Vessels to receive them. I seriously recommend to you this Mode of Conveyance, as the most proper to facilitate a Supply of these necessary Articles, and to insure their safe Arrival. Very few French Masters of Vessels are acquainted with the Coast of America, and admitting they were, large Ships cannot take the Advantage of running into small Inlets and Harbors as lesser Vessels may. Besides all the Continental Vessels sail with skillfull Pilots, which greatly lessens the Risk.
I have the pleasure to inform you, that the Congress has returned to Philadelphia. I have the honor to be with great Respect Gentlemen Your obedient humble servant
Wm Bingham
 
Notation: Mr. Bingham March 6th. 1777
